             Case 2:18-cr-00217-RSM Document 610 Filed 10/08/20 Page 1 of 5




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         No. CR18-217RSM
11                          Plaintiff,
                                                        STIPULATED MOTION TO
12                                                      PROCEED WITH GUILTY PLEA BY
13                   v.                                 VIDEO HEARING
14    ROBERT TABARES,
                                                        Note for date: October 8, 2020
15                          Defendant.

16
17         Robert Tabares, joined by the United States of America, through Assistant Federal
18 Public Defender Vanessa Pai-Thompson, files this stipulated motion for an order
19 authorizing a videoconference guilty plea hearing as soon as practical because further
20 delays in this case risk “serious harm to the interests of justice.” See General Order No.
21 04-20 (3/30/20).
22                                       I.   BACKGROUND
23         Robert Tabares is charged by the Third Superseding Indictment in this case with
24 Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C §§ 841(a)(1)
25 and 846, with a drug quantity allegation pursuant to 21 U.S.C § 841(b)(1)(A); Conspiracy
26 to Commit Money Laundering, in violation of 18 U.S.C §§ 1956(a)(2)(A) and 1956(h);
27 and Monday Laundering, in violation of 18 U.S.C §§ 1956(a)(2)(A) and 2. Dkt. 279. He
28

     STIPULATED MOTION RE: GUILTY PLEA - 1
     (US v. Robert Tabares, CR18-217RSM)
             Case 2:18-cr-00217-RSM Document 610 Filed 10/08/20 Page 2 of 5




 1 was arraigned on the Third Superseding Indictment on August 6, 2020, and pleaded not
 2 guilty to all counts. Dkt. 495.
 3          Mr. Tabares was arrested and made his initial appearance on June 13, 2019. Dkts.
 4 107, 116. Following a detention hearing, Mr. Tabares was ordered released on an
 5 appearance bond to pretrial supervision on June 18, 2019. Dkt. 124, 126. Mr. Tabares has
 6 remained out of custody and complied with his appearance bond since his release.
 7          Mr. Tabares and counsel have discussed his right to make an in-court appearance
 8 and to enter his guilty plea before a U.S. District Judge. Mr. Tabares consents to a video
 9 proceeding and further consents to proceed with entering a plea before a U.S. Magistrate
10 Judge. The parties thus stipulate and request that the Court allow Mr. Tabares to enter his
11 guilty plea via video before a U.S. Magistrate Judge.
12                                      II.    DISCUSSION
13          Under General Order 04-20, felony pleas and sentencings may proceed by video
14 or telephone conferencing if “the district judge in a particular case finds for specific
15 reasons that the plea or sentencing in that case cannot be further delayed without serious
16 harm to the interests of justice.” Through subsequent General Orders, the Court has
17 extended such procedures until at least January 1, 2021. GO 15-20.
18          The parties have reached an agreement in this case for Mr. Tabares to plead guilty.
19 Allowing him to do so remotely will serve the interests of justice by allowing Mr.
20 Tabares to resolve the charges against him in a case that is presently set for trial, with
21 numerous other parties that have previously objected to continuances and stated their
22 desire to proceed to trial as soon as possible. Allowing Mr. Tabares to plead guilty now
23 will relieve defense counsel of the need to prepare for trial. It will further allow the
24 government to more effectively utilize its resources in preparing for trial by obviating
25 need to present evidence against Mr. Tabares.
26          The interests of justice are also served by allowing Mr. Tabares to enter a plea via
27 video given health concerns attendant to the COVID-19 pandemic. Affording him a video
28

     STIPULATED MOTION RE: GUILTY PLEA - 2
     (US v. Robert Tabares, CR18-217RSM)
              Case 2:18-cr-00217-RSM Document 610 Filed 10/08/20 Page 3 of 5




 1 hearing will safeguard Mr. Tabares, the parties, the Court, and court personnel against
 2 potential for COVID-19 exposure that attends in-person court hearings.
 3                                    III.   CONCLUSION
 4         For the above stated reasons, the parties respectfully request that the Court find
 5 that further delay would cause “serious harm to the interests of justice,” and authorize the
 6 scheduling of a video guilty plea hearing at a date and time available to the Court and the
 7 parties.
 8         DATED this 8th day of October, 2020.
 9                                            Respectfully submitted,
10
11                                            s/ Vanessa Pai-Thompson
                                              VANESSA PAI-THOMPSON
12                                            Assistant Federal Public Defender
13                                            Attorney for Robert Tabares
14                                            s/ Mike Lang
15                                            MIKE LANG
                                              By email authorization
16
17                                            s/ Karyn S. Johnson
                                              KARYN S. JOHNSON
18                                            By email authorization
19
                                              Assistant United States Attorneys
20
21
22
23
24
25
26
27
28

     STIPULATED MOTION RE: GUILTY PLEA - 3
     (US v. Robert Tabares, CR18-217RSM)
             Case 2:18-cr-00217-RSM Document 610 Filed 10/08/20 Page 4 of 5




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                        No. CR18-217RSM
11                           Plaintiff,
                                                         ORDER GRANTING STIPULATED
12                                                       MOTION TO PROCEED WITH
13                    v.                                 GUILTY PLEA BY VIDEO HEARING
14      ROBERT TABARES,
                                                         Note for date: October 8, 2020
15                           Defendant.

16
17         THE COURT has considered the stipulated motion to proceed with guilty plea
18 hearing by video hearing, along with all the records and files in this case and the General
19 Orders currently in effect.
20         THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
21 and that a video guilty plea hearing may take place as soon as practical because further
22 delays in this case would cause “serious harm to the interests of justice,” see General
23 Order No. 04-20 (3/30/20), for the reasons set forth in the parties’ stipulation.
24 Accordingly,
25 //
26 //
27 //
28 //
     ORDER GRANTING MOTION TO
     PROCEED WITH GUILTY PLEA BY VIDEO HEARING - 1
     (US v. Robert Tabares, CR18-217RSM)
            Case 2:18-cr-00217-RSM Document 610 Filed 10/08/20 Page 5 of 5




 1         THE COURT ORDERS that the parties may proceed with a plea hearing by video
 2 conference, consistent with current procedures established by this Court, and directs the
 3 parties to consult with one another and the Court to schedule such a hearing at a mutually
 4 acceptable date and time.
 5
 6         DONE this 8th of October, 2020.
 7
 8
 9
10
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
     Presented by:
14
15
   s/ Vanessa Pai-Thompson
16 VANESSA PAI-THOMPSON
17 Assistant Federal Public Defender
   Attorney for Darrell N. Winston
18
19 s/ Mike Lang
   MIKE LANG
20 By email authorization
21
   s/ Karyn S. Johnson
22 KARYN S. JOHNSON
23 By email authorization
24 Assistant United States Attorneys
25
26
27
28
     ORDER GRANTING MOTION TO
     PROCEED WITH GUILTY PLEA BY VIDEO HEARING - 2
     (US v. Robert Tabares, CR18-217RSM)
